MEMORANDUM **
Juan Manuel Arana-Gonzales and Maria Magdalena D. Acevedo, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration *196Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
Petitioners filed their successive motion to reopen more than 26 months after the BIA’s March 31, 2005 order dismissing their underlying appeal. The BIA therefore did not abuse its discretion in denying the motion. See 8 C.F.R. §§ 1003.2(c)(2)-(3) (a party may generally only file one motion to reopen within 90 days of the final administrative decision).
Petitioners’ contention that the denial of their motion violated due process fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.